NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            QUINTON V., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, A.V., Appellees.

                              No. 1 CA-JV 18-0093
                                FILED 11-1-2018


            Appeal from the Superior Court in Maricopa County
                              No. JD529600
                The Honorable Karen L. O’Connor, Judge

                                   AFFIRMED


                                    COUNSEL

The Stavris Law Firm, P.L.L.C., Scottsdale
By Christopher Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda Adams
Counsel for Appellee Department of Child Safety
                        QUINTON V. v. DCS, A.V.
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Vice Chief Judge Peter B. Swann and Judge David D. Weinzweig
joined.


J O N E S, Judge:

¶1             Quinton V. (Father)1 appeals the juvenile court’s order
terminating his parental rights to A.V. (Child), arguing the Department of
Child Safety (DCS) failed to prove: (1) the statutory grounds for severance
by clear and convincing evidence, and (2) that severance was in Child’s best
interests by a preponderance of the evidence. For the following reasons, we
affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            In December 2015, Child was born substance-exposed to
amphetamine. Mother also tested positive for methamphetamine and
admitted using methamphetamine while pregnant. DCS removed Child
and his four half-siblings from their parents’ care and filed a petition
alleging Child was dependent as to Father on the grounds of neglect.2 The
juvenile court adjudicated Child dependent in February 2016 and adopted
a case plan of family reunification.

¶3          Father was immediately referred for a substance abuse
assessment, parent aide services, a psychological evaluation, and


1     The record inconsistently identifies Father as both “Quinton” and
“Quinten.” We adopt the spelling provided within Father’s notice of
appeal.

2      DCS also alleged Child and three half-siblings were dependent as to
their mother (Mother) on the grounds of neglect and substance abuse. The
juvenile court adjudicated all four of those children dependent as to Mother
in February 2016 and terminated her parental rights in October 2017 after
she failed to complete the required services and failed to appear at trial.
Mother did not appeal those orders and neither she, nor those half-siblings,
are parties to this appeal. A fourth half-sibling was placed with an
appropriate parent and never subject to this dependency proceeding.


                                     2
                         QUINTON V. v. DCS, A.V.
                           Decision of the Court

supervised visitation. He missed his first scheduled appointment for a
substance abuse assessment but completed the intake in February 2016, and
no services were recommended. At the same time, Father completed an
intake for individual therapy, but he did not attend the recommended
sessions.    Additionally, Father failed to appear for psychological
evaluations in both March and July 2016. Father attended only half of the
scheduled visits, did nothing to address his codependent relationship with
Mother, and did not exhibit any behavioral changes suggesting he was
willing or able to ensure Child was not exposed to substance abuse or
unsafe caregivers. Parent aide services were closed as unsuccessful because
Father had not demonstrated an understanding of healthy relationship
characteristics; parenting skills; child development; or how substance abuse
affected Child, his relationship with Mother, and Mother’s ability to parent.
In November 2016, the DCS caseworker expressed concern that Father’s
“lackadaisical approach to reunification services . . . [and] lack of visits and
follow-through . . . demonstrate[d he] was not serious about parenting.”

¶4             Thereafter, Father failed to participate in an updated
substance abuse assessment and the referral was closed. He missed eight
scheduled urinalysis tests between November 2016 and January 2017 and
failed to provide a hair follicle sample for testing on three occasions before
finally testing negative for substances. The assigned parent aide reported
Father did not understand how to co-parent or communicate effectively
with Mother and was “extremely withdrawn, emotionally detached, and
resistant to interact with children” during visitation.

¶5           In January 2017, DCS received a report that Mother had given
birth to another child, J.V.3 While investigating the report, DCS learned
Child had been left unsupervised with Mother in violation of the safety
plan.

¶6          Father completed a psychological evaluation in March 2017.
The psychologist did not identify any mental illness or personality disorder
but shared DCS’s concern with Father’s ongoing, codependent relationship
with Mother. Nonetheless, the psychologist rated Father’s chance of



3      DCS immediately removed J.V. from Mother’s and Father’s care.
The juvenile court adjudicated J.V. dependent on the grounds of substance
abuse, neglect, and failure to protect in January 2017 and then terminated
both parents’ rights in June 2018. Neither parent appealed those orders,
and J.V. is not a party to this appeal.



                                       3
                         QUINTON V. v. DCS, A.V.
                           Decision of the Court

developing adequate parenting skills as “fair to good” if he were to actively
engage in parenting classes and family counseling and therapy.

¶7            In June 2017, the juvenile court changed the case plan, over
Father’s objection, to severance and adoption, and DCS moved to terminate
Father’s parental rights based upon his failure to remedy the circumstances
causing Child to be in an out-of-home placement for longer than the
statutory period. Within its motion, DCS detailed its position, stating:

       [Father] has not addressed the concerns that brought his child
       into care. [Father] has not set a boundary with [Mother] in
       regards to his child. Father . . . continues to have a
       relationship with [M]other that is a barrier to reunification.
       [Father] has not recognized the risks involved regarding
       placing his child in the care of [Mother]. There is a substantial
       likelihood that the father will not be capable of exercising
       proper and effective parental care and control in the near
       future.

       ...

       [Father] continues to not . . . set a boundary with [Mother] and
       place the best interests of his child before [Mother].
       Additionally, [Father] has not recognized the risks involved
       with placing his child in the care of [Mother] when she has
       not demonstrated sobriety or consistently engaged in
       substance abuse testing.

¶8           Shortly thereafter, Father began to comply with urinalysis
testing, completed a parenting class targeted toward children ages nine to
fourteen, and provided proof of housing and employment. However,
Father continued to live with Mother while minimizing both her role in the
dependency and the ongoing risk she posed to Child. Indeed, in July 2017,
Father described Mother as “great” and “his main support” in identifying
safe parenting practices.

¶9             Father was re-referred for individual counseling and parent
aide services to address codependency and its effect on Child. In September
2017, on the eve of trial, Father reported he had ended his relationship with
Mother “because DCS told him to” and was actively engaged in services,
and the juvenile court agreed to continue the trial to allow him additional
time to demonstrate his ability to parent. Rather than take advantage of
this opportunity, Father stopped attending counseling altogether. Between
August and December, Father attended only thirteen of thirty-three


                                      4
                         QUINTON V. v. DCS, A.V.
                           Decision of the Court

scheduled visits with Child and less than half of the scheduled parenting
skills sessions. By December, Father had been closed out of both services
for lack of participation.

¶10           At trial, the DCS caseworker testified Child was both
adoptable and in an adoptive placement with a younger sibling. She
described Father’s “main focus . . . [as] being the sole breadwinner and then
leaving the care of the child[] as to his partner, regardless if the substance
use was going on, and not understanding as to how that’s a danger to the
child[].” Accordingly, the caseworker believed severance would benefit
Child by removing him from the risk of harm created by Father’s lack of
insight and giving him an opportunity for permanency and stability in a
safe family environment.

¶11           After taking the matter under advisement, the juvenile court
found DCS proved by clear and convincing evidence that termination of
Father’s parental rights was warranted because Father had been unable to
remedy the circumstances causing Child to be placed in out-of-home care
for longer than fifteen months. See Ariz. Rev. Stat. (A.R.S.) § 8-533(B)(8)(c).4
The court also found severance was in Child’s best interests and entered an
order terminating Father’s parental rights. Father timely appealed. We
have jurisdiction pursuant to A.R.S. §§ 8-235(A), 12-120.21(A)(1),
and -2101(A)(1) and Arizona Rule of Procedure for the Juvenile Court
103(A).

                               DISCUSSION

I.     DCS Proved Severance was Warranted by Clear and Convincing
       Evidence.

¶12          A parent’s rights may be terminated if the juvenile court finds
by clear and convincing evidence that DCS has made “a diligent effort to
provide appropriate reunification services” and:

       The child has been in an out-of-home placement for a
       cumulative total period of fifteen months or longer . . . , the
       parent has been unable to remedy the circumstances that
       cause the child to be in an out-of-home placement and there
       is a substantial likelihood that the parent will not be capable



4     Absent material changes from the relevant date, we cite a statute’s
current version.


                                       5
                         QUINTON V. v. DCS, A.V.
                           Decision of the Court

       of exercising proper and effective parental care and control in
       the near future.

A.R.S. § 8-533(B)(8)(c); Ariz. R.P. Juv. Ct. 66(C); Michael J. v. Ariz. Dep’t of
Econ. Sec., 196 Ariz. 246, 249, ¶ 12 (2000). Father does not dispute the length
of time Child was in out-of-home care or adequately challenge DCS’s effort
to provide services.5 Instead, he argues the juvenile court abused its
discretion in finding he substantially neglected to remedy the
circumstances causing Child to be in an out-of-home placement, relying
upon evidence that he demonstrated appropriate parenting skills during
visitation and terminated his relationship with Mother.

¶13           Severance based upon a child’s time in an out-of-home
placement “is not limited to those who have completely neglected or
willfully refused to remedy such circumstances.” Maricopa Cty. Juv. Action
No. JS-501568, 177 Ariz. 571, 576 (1994). Rather, the court is “well within its
discretion in finding substantial neglect and terminating parental rights”
where a parent makes only “sporadic, aborted attempts to remedy” the
situation. Id. This scheme furthers a young child’s interest in permanency
by giving the parent an incentive to address his deficiencies and assume his
parental responsibilities as soon as possible. See id.

¶14           Here, DCS removed Child from Father’s care based upon
concerns regarding his ability to keep Child safe. The record reflects Father
made only “sporadic, aborted attempts” to remedy those concerns.
Although Father participated in several assessments at the time of removal,
he did not commit to addressing DCS’s concerns until Child had been in an
out-of-home placement for nearly eighteen months — after the statutory
period had passed and a motion to terminate was filed. And though Father
points to evidence that he possessed minimally adequate parenting skills
during the limited time he chose to spend with Child and eventually ended
his relationship with Mother shortly before trial, the record does not
demonstrate he was willing and able to care for Child without Mother.
Rather, Father discontinued all services almost immediately after



5       Although Father asserts the juvenile court erred in finding DCS
made diligent efforts to provide rehabilitative services, he does not
articulate the type or manner of services he believed were required, and the
argument is waived. See Christina G. v. Ariz. Dep’t of Econ. Sec., 227 Ariz.
231, 234, ¶ 14 n.6 (App. 2011) (recognizing that the failure to develop an
argument on appeal results in abandonment and waiver of the issue) (citing
State v. Moody, 208 Ariz. 424, 452 n.9, ¶ 101 (2004)).


                                       6
                          QUINTON V. v. DCS, A.V.
                            Decision of the Court

terminating that relationship, leaving both individual counseling and
parent aide services incomplete.

¶15            We do not reweigh the evidence on appeal; as the trier of fact,
the juvenile court “is in the best position to weigh the evidence, observe the
parties, judge the credibility of witnesses, and resolve disputed facts.” Ariz.
Dep’t of Econ. Sec. v. Oscar O., 209 Ariz. 332, 334, ¶ 4 (App. 2004) (citing Jesus
M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 4 (App. 2002)).
Accordingly, we will affirm a termination order “unless there is no
reasonable evidence to support” the court’s factual findings. Audra T. v.
Ariz. Dep’t of Econ. Sec., 194 Ariz. 376, 377, ¶ 2 (App. 1998) (citing Maricopa
Cty. Juv. Action No. JS-4374, 137 Ariz. 19, 21 (App. 1983), and Maricopa Cty.
Juv. Action No. JS-378, 21 Ariz. App. 202, 204 (1974)). Sufficient evidence
supports the juvenile court’s findings that Father never achieved any
insight into Mother’s substance abuse or Child’s need for a safe caregiver
and would not be capable of doing so in the near future. See Maricopa Cty.
Juv. Action No. JS-8441, 175 Ariz. 463, 468 (App. 1993) (holding that a parent
who participated in some services but maintained instability in his
residence and employment substantially neglected to remedy the
circumstances causing the child to be in an out-of-home placement),
abrogated on other grounds by Kent K. v. Bobby M., 210 Ariz. 279, 288, ¶ 41
(2005). Accordingly, we find no error in the conclusion that DCS proved
the statutory ground for severance by clear and convincing evidence.

II.    DCS Proved Termination of the Parent-Child Relationship is in
       Child’s Best Interests by a Preponderance of the Evidence.

¶16            To warrant termination of parental rights, DCS must also
prove by a preponderance of the evidence that severance is in the child’s
best interests. Ariz. R.P. Juv. Ct. 66(C); Mary Lou C. v. Ariz. Dep’t of Econ.
Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004) (citing Michael J., 196 Ariz. at 249, ¶ 12).
To establish best interests, it must be shown that the child “would derive
an affirmative benefit from termination or incur a detriment by continuing
in the relationship.” Oscar O., 209 Ariz. at 334, ¶ 6; accord Demetrius L. v.
Joshlynn F., 239 Ariz. 1, 4, ¶ 16 (2016). The benefit to the child, particularly
when severance is sought based upon the length of time in an out-of-home
placement, is the opportunity for permanency instead of remaining
indefinitely in a situation where “parents maintain parental rights but
refuse to assume parental responsibilities.” Oscar O., 209 Ariz. at 337, ¶ 16
(quoting Maricopa Cty. Juv. Action No. JS-6520, 157 Ariz. 238, 243 (App.
1988)). The juvenile court may also consider whether the presence of a
statutory ground for severance will have a negative effect on the child.
Bennigno R. v. Ariz. Dep’t of Econ. Sec., 233 Ariz. 345, 350, ¶ 23 (App. 2013)


                                         7
                         QUINTON V. v. DCS, A.V.
                           Decision of the Court

(quoting Maricopa Cty. Juv. Action No. JS-6831, 155 Ariz. 556, 559 (App.
1988)).

¶17            Father argues “severance is not the best option for his child.”
But the juvenile court has broad discretion to determine a child’s best
interests. See Orezza v. Ramirez, 19 Ariz. App. 405, 409 (1973) (citing Ward v.
Ward, 88 Ariz. 130 (1960), and Stapley v. Stapley, 15 Ariz. App. 64 (1971)).
Accordingly, we review the best interests finding for an abuse of discretion.
See Xavier R. v. Joseph R., 230 Ariz. 96, 99-100, ¶ 11 (App. 2012) (citing Audra
T., 194 Ariz. at 377, ¶ 2).

¶18            In addressing best interests, the juvenile court noted that
Child had been in an out-of-home placement for more than two years and,
despite this lengthy period, Father had yet to show he was willing or able
to parent — and particularly, able to choose appropriate caregivers for
Child — or even complete services designed to address this deficiency.
Although the court acknowledged “a reported bond between Father and
child,” it nonetheless determined Child “should not have to wait
indefinitely” for Father to engage in services and demonstrate his ability to
parent. Instead, the court found that Child would benefit from the
opportunity to be adopted into a permanent, stable, and safe home —
precisely the type of home Father had been unable or unwilling to provide
in the more than two years that passed between when Child was removed
and trial. Thus, the court concluded that severance and the opportunity for
adoption and permanency would benefit Child, while continuing the
parental relationship would harm him by exposing him to unsafe
caregivers. The record supports these conclusions, and we find no abuse of
discretion.

                               CONCLUSION

¶19            The juvenile court’s order terminating Father’s parental rights
to Child is affirmed.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         8